Citation Nr: 1638926	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-11 955	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service for a sleep disorder, to include as secondary to the Veteran's service-connected dysthymic disorder.

2.  Entitlement to an initial rating greater than 50 percent for a dysthymic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Coast Guard from May 1980 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA Regional Office (RO) in San Diego, California.  Jurisdiction of case has since been transferred to the RO in New Orleans, Louisiana.  That office forwarded his appeal to the Board.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In April 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  In an August 2015 rating decision in VBMS, the RO granted service connection for depressive disorder with dysthymia and sleep problems (previously rated as 0 percent disabling as a dysthymic disorder).  The RO now assigned a higher 50 percent rating for the Veteran's combined psychiatric problems effective to the date of claim. 

2.  In a statement received in May 2016, the Veteran explicitly and unambiguously notified VA that all benefits sought on appeal had been granted.

3.  There is no longer a controversy regarding the benefit sought on appeal as the RO's decision to grant service connection for depressive disorder with dysthymia and sleep problems and assign a 50 percent rating resolves both the service connection and increased rating claims at issue.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to whether service connection for a sleep disorder and an increased rating for a dysthymic disorder are warranted.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. §§ 511(a), 7104 (West 2014).  

All questions in a matter which under section 511(a) of title 38, United States Code, are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

In the present case, in a recent August 2015 rating decision in VBMS, the RO granted service connection for depressive disorder with dysthymia and sleep problems (previously rated as 0 percent disabling for a dysthymic disorder only).  The RO assigned a higher 50 percent rating, when considering all of the Veteran's psychiatric disorders, effective from July 1, 2010.  This is a full resolution of the service connection claim that had been on appeal.  

In a letter from the Veteran received in May 2016, the Veteran emphasized that his appeal was satisfactorily resolved by way of the August 2015 rating decision.  The Veteran stated, "I am not pursuing this or any other appeal within the VA at this time ... As far as I'm concerned, my appeal has been satisfactorily satisfied."  In addition, in September 2016, the Veteran's representative filed a "Motion to Dismiss Appeal."  

A veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Here, the Veteran has expressly indicated that he is fully satisfied with the grant of service connection with the resulting higher 50 percent rating assigned for the combination of the Veteran's psychiatric disorders.  The Veteran explicitly and unambiguously notified VA that all benefits sought on appeal had been granted.  This interpretation of his intent is supported by the motion to dismiss presented by his representative.

Thus, the service connection and increased rating issues on appeal to the Board are rendered moot.  Stated another way, since the RO resolved the Veteran's service connection and increased rating claims in his full favor, there is no longer a question or controversy remaining.  As such, there is no further jurisdiction for the Board to act on the claims.  

Nor are any exceptions to the mootness doctrine present because the ultimate relief sought on appeal, service connection for depressive disorder with dysthymia and sleep problems, and a 50 percent increased rating for the combination of his depressive disorder with dysthymia and sleep problems has been accomplished, without the need for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  Accordingly, the Veteran's appeal is dismissed.


ORDER

The issue of entitlement to service connection for a sleep disorder, to include as secondary to the Veteran's service-connected dysthymic disorder, is dismissed.

The issue of entitlement to an initial rating greater than 50 percent for a dysthymic disorder is dismissed.  



		
T. MAINELLI
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


